Citation Nr: 0948413	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2004.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for a left foot condition.

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2006, the 
Veteran indicated that he wanted to have a personal hearing 
before the Board at the local RO.  As such, the Veteran was 
scheduled for a personal hearing before the Board on January 
12, 2009; however, he failed to report for the hearing.  
Therefore, the appeal proceeds as though the hearing request 
had been withdrawn.  38 C.F.R. § 20.702(d) (2009).  

In May 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's left foot disorder did not exist prior to 
service.  

3.  There is no competent evidence of a nexus between the 
Veteran's left foot disorder and his military service.




CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision 

The Veteran asserts that his left foot disorder is related to 
his active military service.  In a September 2004 personal 
statement, the Veteran explained that prior to service, he 
underwent surgery for his left foot, and his current left 
foot disorder was aggravated by his military service.  As 
such, he contends that service connection is warranted for 
his left foot disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board acknowledges the Veteran's 
contention that service connection is warranted for his left 
foot disorder because it was aggravated by his military 
service.  However, the competent and credible evidence 
establishes that the Veteran's disorder did not exist prior 
to service.  Upon entry into service, the Veteran denied 
having foot trouble on his June 1995 report of medical 
history, but reported foot surgery when he was fourteen years 
old.  The examining physician indicated that the surgery was 
for a foot infection from stepping on a wire.  He was 
observed for approximately thirteen days and remained on 
antibiotics for one month thereafter.  At the June 1995 
enlistment examination, clinical evaluation of the Veteran's 
feet was normal.  No left foot disorder was "noted."  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

Further the presumption of soundness has not been rebutted by 
clear and unmistakable evidence.  See 38 U.S.C.A § 1111; 38 
C.F.R. § 3.304(b).  It is acknowledged that upon the 
Veteran's discharge from service in June 2004, the Veteran 
reported having foot trouble on his February 2004 report of 
medical history.  However, the Veteran was afforded a VA 
examination in March 2006.  In particular, the VA examiner 
was requested to review the claims file and examine the 
Veteran to determine whether his left foot disorder is the 
result of a permanent aggravation of a left foot disability 
that preexisted the Veteran's service.  After review of the 
claims file and physical examination of the Veteran, the VA 
examiner concluded that the left foot disorder is less likely 
as not caused by or the result of the Veteran's active 
military service.  She explained that there is no 
documentation of medical treatment in service or within one 
year of service.  Additionally, in an August 2009 VA medical 
opinion, the same VA examiner again reviewed the claims file, 
and concluded that there was no evidence showing that the 
Veteran's left foot condition pre-existed service.  She 
further added that there was no evidence that any left foot 
disorder was permanently aggravated by active service because 
there are no service treatment records related to the left 
foot.  

In sum, the Board finds that the evidence does not clearly 
and unmistakably show that his left foot disorder existed 
prior to service and that it was aggravated by service.  
Accordingly, the presumption of soundness is not rebutted; 
therefore, the claim is treated as a claim for service 
connection on a direct basis.  Wagner v. Principi, at 1096.  
See also VAOPGCPREC 3-2003.  

Turning to the merits of the Veteran's claim for service 
connection for a left foot disorder on a direct basis, as 
previously mentioned, service treatment records reflect no 
complaints or treatment for a left foot disorder, other than 
the reported notation of having or had foot trouble on his 
February 2004 report of medical history.  

After discharge from service, the Board notes that the 
Veteran was diagnosed with left foot injury with surgical 
repair, neuroma, metatarsalgia, and sciatic of the left foot.  
VA outpatient treatment records dated September 2005 note the 
Veteran's complaints of left foot discomfort.  The Veteran 
reported a "crunch injury" to the left foot several years 
ago along with a history of incision and debridement (I&D) 
when he was fourteen years old.  Examination of the Veteran 
revealed neuroma and metatarsalgia of the left foot.  He was 
injected with two antibiotics, fitted with biomechanical 
functional orthotics (BFO), and requested to return for 
follow-up for possible custom inserts and reinjections.  VA 
outpatient treatment records in October 2005 showed 
continuing complaints of left foot pain, and at the March 
2006 VA examination, the VA examiner diagnosed the Veteran 
with neuroma of the left foot and left foot injury with 
surgical repair.  Finally, in February and June of 2007, the 
Veteran returned to his local VA outpatient treatment 
facility with complaints of discomfort in the left foot with 
spasms.  He was assessed with neuroma, metatarsalgia, and 
sciatica of the left foot.  

The Board notes, however, that not one of the treatment 
records or the March 2006 VA examination report etiologically 
relates the Veteran's current left foot disorder to service 
or any event in service.  In this case, the lack of any 
evidence of complaints or symptoms in the intervening years 
since active service must be considered as a factor, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally and as previously noted the March 2006 VA 
examiner opined that the Veteran's current left foot disorder 
is "less likely as not" caused by or a result of his active 
military service.  She reiterated this same conclusion in the 
August 2009 addendum opinion.  The Board finds that there is 
no probative medical evidence suggesting a link between the 
Veteran's period of service and his current left foot 
disorder, and service connection for such disability is not 
warranted.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his left foot disorder is related to his 
military service.  However, the resolution of issue that 
involves medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, a left foot disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a left foot 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 letter.  In the October 2004 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter to the Veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claim is denied.  Statements of the Case (SOCs) were 
also issued to him in April 2006 and July 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
October 2004 to September 2007, and private treatment records 
dated December 1990 to July 2004.  The Veteran was also 
afforded a VA examination for his claim.  The examiner 
reviewed the claims file, the Veteran's subjective history, 
clinical findings of record, and rendered an opinion.  The 
Board finds that the opinions of record (including the August 
2009 addendum opinion) are probative and consistent with the 
Veteran's service treatment records.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers the opinions adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a left foot disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


